[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: (1) OBJECTION TO DEFENDANT'S MOTION FOR ALIMONY (2) MOTION TO DISMISS
The defendant seeks to modify a judgment of this court rendered approximately ten years ago. The defendant commenced this post-judgment proceeding by mailing a copy of a "Motion For Alimony" to the plaintiff and to the lawyer who represented the plaintiff at the time the original divorce judgment was entered. These mailings by the defendant are not sufficient for this court to obtain personal jurisdiction over the plaintiff. See Gimbel v. Gimbel, 147 Conn. 561 (1960).
The court has reviewed the court file. It does not contain any pleadings filed after the motion for alimony except the plaintiff's objection, motion to dismiss and related briefs and documents. Accordingly, the court concludes the plaintiff has not waived the jurisdictional defect.
The motion to dismiss is granted. CT Page 10816
THIM, JUDGE